DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections - Formality

Claim 24 is objected to because the claim depend on itself.  For the purpose of examination, the claim will be construed to depend on claim 23.

Appropriate correction is required.

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 21-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 10/817,296 hereinafter Appu ‘296.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims ### of instant Application, respectively contain elements of claims ### of the *** ‘### as follows:  

Claims
Instant
Claims
Appu ‘296
21, 27, 33
processor
instruction cache
graphic processor
general register file message
processing cores

instruction cache
all data necessary
offload a completed GRF
secondary storage
data bus
FLOP structure

multiprocessor
instruction cache
graphic processing
GRF message
processing cores

instruction cache
all data necessary
offload a completed GRF
secondary storage
data bus
FLOP

match an internal storage
capacity of GRF
memory footprint
store one control
2
match an internal storage
capacity of register file
memory foot print
store on control
23, 29, 35
ready signal
3
ready signal
24, 30, 36
monitor message
fragments
4
monitor message
fragments
25, 31, 37
even row latches
odd row latches
1
even row latches
odd row latches
26, 32, 38
sustain 64B/CLK
1
sustain 64B/CLK


Therefore, claims 1-14 of the Appu ‘296 anticipate(s) the instant application anticipate(s).
Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 21-38 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the words FLOP structure in claim 21 fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when no definition of FLOP structure is given in the Instant Application.  For the purpose of examination, term FLOP structure will be construed as a flip-flop or anything that resembles flip-flops.  

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21-23, 27-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Maiyuran et al. (U.S. Publication 2016/0092240), hereinafter Maiyuran in view of Venkumahanti et al. (U.S. Publication 2011/0138393), hereinafter Venkumahanti further n view of Luttrell et al. (U.S. Publication 2010/0268893), hereinafter Luttrell.

Referring to claim 1, Maiyuran teaches, as claimed, an apparatus comprising a processor (see Fig. 1, Graphic Processor 106) to: 

assemble, in an instruction cache (see Fig. 1, CACHE 104) of a graphics processor (see Fig. 1, Graphic Processor 106), a general register file (GRF) message(see Fig. 1, Register File 106) for an instruction to be executed by a plurality of processing cores of the graphics processor; 

hold the GRF message in storage (see Fig. 4, From Memory)  in a data port (see Fig. 4, Data Port 444, To Memory) of the instruction; and 

to a secondary storage (see Fig. 2, CACHE 104N) communicatively coupled to the instruction cache by a data bus (see Fig. 2, Bus Controller Unit(s) 116).



Venkumahanti does disclose cache data (see Fig. 1, Data Cache 112) necessary to implement the instruction is assembled in the instruction cache (see Fig. 1, Instruction Cache 106); and comprising at least one FLOP structure (see Fig. 1, Flip Fops 148).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Venkumahanti into Maiyuran.

The suggestion/motivation for doing so would have been to reduce power consumption (see Venkumahanti Paragraph 4).

Maiyuran/Venkumahanti does not disclose expressly cache until all data necessary and offload a completed message.

Luttrell does disclose cache (see Fig. 4, Data Cache 250) until all data (prefetch data into the data cache, see Abstract; Note, ‘all data’ according to the demand) necessary (increase the limit responsive to number of demand access, see Abstract) and offload a completed message (see Fig. 3, Issued Prefetch).



The suggestion/motivation for doing so would have been to add flexibility of increasing caching based on demand (see Luttrell Paragraph 7) 

As to claim 22, the modification teaches the apparatus of claim 21, the processor to: match an internal storage capacity (increase the limit, see Luttrell Abstract) of the general register file with a memory footprint (history dependent, see Luttrell Paragraph 69) of the instruction; and store one or more controls to assemble the GRF message based on the memory footprint.  

As to claim 23, the modification teaches the apparatus of claim 22, the processor to: generate a message ready signal (ready prefetch may be configured to signal, see Paragraph 94).  

As to claims 27-29 and 33-35, they are directed to a device/method to implement the system as set forth in claims 21-23 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.





Allowable Subject Matter

Claims 24-26, 30-32, and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; overcome OPD rejections; and overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Chen et al. (U.S. Pub. 2018/0330239) discloses compression coding; and

Ye et al. (U.S. Pub. 2014/0189249) discloses coordinated prefetch.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183